Exhibit 10.1

 

Execution Copy

 

AMENDMENT AND CONVERSION AGREEMENT

 

This Amendment and Conversion Agreement (this “Agreement”) is being entered into
as of January 10, 2005 by and between STAR SCIENTIFIC, INC., a Delaware
corporation (the “Company”), and MANCHESTER SECURITIES CORP., a New York
Corporation (“Manchester”).

 

R E C I T A L S:

 

WHEREAS, the Company and Purchaser entered into a Securities Purchase Agreement
dated as of March 25, 2004 (the “Manchester Agreement”) pursuant to which the
Company issued to Manchester an aggregate of $9,000,000 in principal amount of a
8% Senior Convertible Debenture Due March 25, 2006 (the “Initial Debenture”) on
the terms and conditions set forth therein;

 

WHEREAS, in connection with the issuance of the Initial Debenture: (i) the
Company and Manchester entered into the Registration Rights Agreement, dated as
of March 25, 2004 (the “Registration Rights Agreement”); (ii) the Company, Star
Tobacco, Inc., a Virginia corporation (the “Star Tobacco”) and Manchester
entered into the Security Agreement, dated as of March 25, 2004 (the “Security
Agreement”); (iii) Star Tobacco issued to Manchester the Guaranty, dated as of
March 25, 2004 (the “Guaranty”); and (iv) the Company, Jonnie R. Williams and
Manchester entered into the Subordination Agreement, dated as of March 25, 2004
(the “Subordination Agreement”);

 

WHEREAS, the Company and Manchester amended and restated the Initial Debenture
(as amended and restated, the “Amended Debenture”) as of April 15, 2004 and
further amended and restated the Amended Debenture as of September 15, 2004 (as
further amended and restated, the “Second Amended Debenture”);

 

WHEREAS, the Second Amended Debenture is convertible into shares of the
Company’s $0.0001 par value common stock (the “Common Stock”);

 

WHEREAS, the Company and Manchester desire to amend the Second Amended Debenture
to adjust the Conversion Price (as defined in the Second Amended Debenture) and
cause the Second Amended Debenture, as amended hereby (the “Debenture”), to be
converted into the number of shares of Common Stock set forth below; and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Second Amended Debenture;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

T E R M S:

 

1. Amendment of the Second Amended Debenture. The Second Amended Debenture is
hereby amended so that the Conversion Price is adjusted to equal $2.897028 (the
“Applicable Conversion Price”).



--------------------------------------------------------------------------------

2. Conversion and Cancellation of the Debenture.

 

(a) Pursuant to Section 3(a) of the Debenture, Manchester hereby issues and
delivers to the Company the fully executed Conversion Notice attached hereto as
Exhibit A and, in accordance with Sections 3(c)(i) and 3(h) of the Debenture,
the Debenture is hereby (i) converted into 3,179,810 shares of Common Stock (the
“Conversion Shares”) and (ii) deemed cancelled. As of the date of this
Agreement, Manchester has no rights under the Debenture and shall be treated for
all purposes as having become an owner of Common Stock. Manchester shall
promptly mark the originally signed Second Amended Debenture, and any copies of
such documents, as “Cancelled,” and promptly surrender such documents to the
Company at the Company’s principal executive offices.

 

(b) Pursuant to Section 3(c)(iii) of the Debenture, the Company will deliver to
Manchester not later than five (5) Trading Days after the date of this Agreement
a certificate or certificates representing 3,179,810 shares of Common Stock.
Manchester shall not sell, transfer, assign, hypothecate or pledge in any way
any shares of Common Stock, except for sales (A) in accordance with the terms of
the Plan of Distribution section of the prospectus contained in the registration
statement (Reg. No. 333-115293) (the “Registration Statement”) filed by the
Company in accordance with the Registration Rights Agreement and in compliance
with prospectus delivery requirements (including using any prospectus supplement
timely delivered by the Company to Manchester) or (B) in compliance with the
requirements of Rule 144 under the Securities Act of 1933, as amended.
Manchester further undertakes to indemnify the Company against any loss, cost or
expense, including reasonable legal fees, incurred as a result of the issuance
of the Common Stock without a restrictive legend.

 

3. Right of First Refusal.

 

(a) In the event that the Company will consummate an offering of equity or debt
securities (other than Excluded Securities) of the Company (“Securities”) (each,
an “Offer”) prior to December 31, 2005, the Company shall provide written notice
(“Notice”) to Manchester, which Notice shall set forth the following: (i) the
prospective amount and form of consideration to be paid for the Securities, (ii)
all other material terms and conditions of the Offer and (iii) the Company’s
offer to sell to Manchester 25% of the aggregate value of the Securities
included in the Offer pursuant to the terms and conditions described in the
Notice, which shall not be less favorable, taken as a whole, than the terms and
conditions of the Offer (the “Manchester Offer”). In the event that any of the
consideration to be paid in the Offer is other than cash, Manchester shall have
the right to pay the cash equivalent thereof. For purposes hereof, “Excluded
Securities” means (1) shares of Common Stock issued or issuable to employees,
consultants or directors from time to time upon exercise of options, in such
case granted or to be granted by the Board of Directors pursuant to one or more
stock option plans or restricted stock plans in effect as of the Closing Date;
or (2) shares of common stock issued in

 

2



--------------------------------------------------------------------------------

connection with the acquisition by the Company of any other corporation or
entity or other strategic transaction (or other transaction to the extent by
which the Company does not obtain new financing), including, without limitation,
additional investments in companies the Company had existing investments in on
the Closing Date.

 

(b) After the receipt of the Notice, Manchester shall have a 5-day period in
which to determine whether to purchase the Securities included in the Manchester
Offer. If Manchester determines to purchase the Securities included in the
Manchester Offer, it shall deliver to the Company, prior to the expiration of
such 5-day period, notice of its acceptance of the Manchester Offer. If
Manchester fails to accept the Manchester Offer within such 5-day period or
fails to consummate the closing of the Manchester Offer in accordance with the
terms and conditions therein, then the Manchester Offer will terminate and the
Company shall have the right to consummate the Offer on the terms and conditions
contained therein; provided that if the Offer is not consummated within 60 days
following the date of the Notice, Manchester’s right of first refusal hereunder
shall again apply to the Offer. In the event that the terms or conditions of the
Offer are subsequently modified in any material respect, the Company shall be
required to provide a new Notice to Manchester, and Manchester shall have a new
5-day period in which to determine whether to purchase the Securities included
in the Manchester Offer.

 

(c) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by Manchester pursuant to any
Manchester Offer as described above shall not exceed a number that, when added
to the total number of shares of Common Stock deemed beneficially owned by
Manchester (other than by virtue of the ownership of securities or rights to
acquire securities that have limitations on the Manchester’s right to convert,
exercise or purchase similar to the limitation set forth herein (the “Excluded
Shares”)), together with all shares of Common Stock deemed beneficially owned
(not counting such affiliate’s Excluded Shares) by the Manchester’s “affiliates”
(as defined in Rule 144 of the 1933 Act) (“Aggregation Parties”) that would be
aggregated for purposes of determining whether a group under Section 13(d) of
the 1934 Act, exists, would exceed 9.9% of the total issued and outstanding
shares of the Company’s Common Stock (the “Restricted Ownership Percentage”).
Manchester shall have the right at any time and from time to time to reduce its
Restricted Ownership Percentage immediately upon notice to the Company.

 

4. Company Representations. The Company hereby represents and warrants to
Manchester as of the date hereof that: (a) the Company has all requisite
corporate power and authority to enter into and perform this Agreement and the
transactions contemplated hereby and thereby; (b) this Agreement constitute
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application; (c)
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby will not: (i) result in a violation of the Company’s
organizational documents; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries (as defined in the Manchester Agreement) is a party,
except as would not reasonably be expected to have a Material Adverse

 

3



--------------------------------------------------------------------------------

Effect (as defined in the Manchester Agreement) or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Nasdaq National Market or other principal securities exchange or trading
market on which the Common Stock is traded or listed) applicable to the Company
or any of its Subsidiaries or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected; (d) neither the Company or any of
its Subsidiaries is required to obtain any consent or authorization of, make any
filing with or seek any other act by or in respect of any governmental authority
or any other party in connection with the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder; (e) when issued to
Manchester, the Conversion Shares will be duly authorized, fully paid and
non-assessable; and (f) the Conversion Shares are Registrable Securities under
the Registration Rights Agreement and are duly registered for resale under the
Registration Statement.

 

5. Miscellaneous.

 

(a) Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THE MANCHESTER AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing, must
be delivered

 

4



--------------------------------------------------------------------------------

by (i) courier, mail or hand delivery or (ii) facsimile, and will be deemed to
have been delivered upon receipt. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:     Star Scientific, Inc.     801 Liberty Way     Chester,
Virginia 23836     Telephone:   (804) 530-0535     Facsimile:   (804) 530-8474  
  Attention:   Chief Financial Officer With a copy to:     Star Scientific, Inc.
    7475 Wisconsin Ave.     Suite 850     Bethesda, Maryland 20814    
Telephone:   (301) 654-8300     Facsimile:   (301) 654-9308     Attention:  
Robert Pokusa, Esq. If to the Purchaser:     Manchester Securities Corp.     712
Fifth Avenue     36th Floor     New York, New York 10019     Telephone:   (212)
506-2999     Facsimile:   (212) 974-2089     Attention:   Sundar Srinivasan

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(d) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the

 

5



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, including, without
limitation, the preparation and filing of UCC-3 Termination Statements to
release liens granted by the Company for the benefit of Manchester pursuant to
the Security Agreement. The Company hereby requests as required under Section
8(l) of the Security Agreement that Manchester deliver such Termination
Statements to the Company.

 

(e) Agreements Terminated. Each party acknowledges that upon the execution and
delivery of this Agreement the Security Agreement, Subordination Agreement and
Guaranty shall each terminate and be of no force and effect effective
immediately.

 

(f) Conflicts. All of the terms of the Manchester Agreement and Registration
Rights Agreement shall remain in full force and effect, except as expressly
modified by this Amendment. In case of any conflict between this Agreement and
the terms of the Manchester Agreement and/or Registration Rights Agreement, as
applicable, this Agreement shall govern.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the date and year first above written.

 

STAR SCIENTIFIC, INC. By:  

/s/ Paul L. Perito

--------------------------------------------------------------------------------

Name:   Paul L. Perito Title:   Chairman, President & C.O.O. MANCHESTER
SECURITIES CORP. By:  

/s/ Elliot Greenberg

--------------------------------------------------------------------------------

Name:   Elliot Greenberg Title:   Vice President

 

7



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF CONVERSION NOTICE

 

(To be Executed by the Holder

in order to Convert a Debenture)

 

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Debenture) indicated below of this Debenture into
shares of Common Stock, $0.0001 par value per share (the “Common Stock”), of
STAR SCIENTIFIC, INC. (the “Company”) according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith, including an
opinion of counsel reasonably satisfactory to the Company that registration of
this issuance is not required under the Securities Act of 1933, as amended. No
fee will be charged to the holder for any conversion, except for such transfer
taxes, if any. The undersigned represents as of the date hereof that, after
giving effect to the conversion of this Debenture pursuant to this Conversion
Notice, the undersigned will not exceed the “Restricted Ownership Percentage”
contained in Section 3(j)(A) of this Debenture.

 

Conversion information:  

January 10, 2005

--------------------------------------------------------------------------------

    Date to Effect Conversion    

$9,212,000

--------------------------------------------------------------------------------

    Aggregate Principal Amount of Debenture Being Converted    

3,179,810

--------------------------------------------------------------------------------

    Number of shares of Common Stock to be Issued    

$2.897028

--------------------------------------------------------------------------------

    Applicable Conversion Price    

/s/ Elliot Greenberg

--------------------------------------------------------------------------------

    Signature    

Elliot Greenberg of Manchester Securities Corp.

--------------------------------------------------------------------------------

    Name     Manchester Securities Corp     712 Fifth Avenue. 36th Floor    

New York, New York 10019

--------------------------------------------------------------------------------

    Address

 

8